NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUN 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
BALUBHAI G. PATEL, Individually and              No. 14-56581
as Trustee of the BALUBHAI G. PATEL
REVOCABLE TRUST dated 3/14/07,                   D.C. No. 2:13-cv-09358-SVW-AS

              Plaintiff - Appellant,
                                                 MEMORANDUM*
 v.

CITY OF LOS ANGELES, a municipal
corporation; CITY OF LOS ANGELES
HOUSING DEPARTMENT,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted June 6, 2016**
                                Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: GOULD, MELLOY***, and HURWITZ, Circuit Judges.

      Balubhai Patel appeals the district court’s Rule 12(b)(6) dismissal of his 42

U.S.C. § 1983 claim alleging that the City of Los Angeles violated his

constitutional rights by placing the Lafayette Hotel, which he owns, into the Rent

Escrow Account Program (REAP). We affirm.

1.    There was no Fourth Amendment violation. Placement of the hotel into

REAP did not unreasonably interfere with any possessory interest.

2.    There was no violation of Patel’s substantive due process rights. This claim

is foreclosed by Sylvia Landfield Trust v. City of Los Angeles, 729 F.3d 1189, 1191

(9th Cir. 2013).

3.    The district court acted within its discretion in concluding that Patel’s

procedural due process claim was voluntarily dismissed. Alternatively, placement

of the hotel into REAP did not violate Patel’s procedural due process rights. See

Mathews v. Eldridge, 424 U.S. 319, 335 (1976). Patel received notice, an

opportunity to be heard, and the right to an administrative appeal before his

property was placed into REAP. Moreover, the City’s interest in REAP is

significant. See Sylvia Landfield Trust, 729 F.3d at 1192.



        ***
            The Honorable Michael J. Melloy, United States Circuit Judge for the
U.S. Court of Appeals for the Eighth Circuit, sitting by designation.

                                         -2-
4.    After dismissing every federal claim over which it had original jurisdiction,

the district court’s decision whether to continue exercising supplemental

jurisdiction over Patel’s related state law claims was “purely discretionary.”

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009). The district court

did not abuse its discretion in dismissing these related claims, and gave several

sound reasons for doing so, including a preference for remanding pendent claims to

state court. See Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205 (9th Cir.

1991).

      AFFIRMED




                                         -3-